DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The claims recite “generating a transaction document in response to the purchase order request, including the purchase information into the transaction document.” Claim 1.  It is not known what is intended by this claim that appears to be reciting the generation of a transaction document into the transaction document.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 4, 11, and 18, are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.
These claims recite
“wherein generating the new version of the transaction document includes detecting whether a condition for updating the data item is satisfied, wherein the current value of the data item is replaced with the new value only when the condition is satisfied.” Claim 4.

The claims however depend from claims 3, 10, and 17, respectively, and claims 3, 10, and 17, require “generating a new version of the transaction document by replacing a current value of the data item with the new value.” Claim 3.  Claims 4, 11, and 18, make .
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


	Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
When considering subject matter eligibility under 35 U.S.C. 101, it must be determined whether the claim is directed to one of the four statutory categories of invention (i.e., process, machine, manufacture, or composition of matter) (step 1).  If the claim does fall within one of the statutory categories, it must then be determined whether the claim is directed to a judicial exception (i.e., law of nature, natural phenomenon, and abstract idea) (step 2A), and if so, it must additionally be determined whether the claim is a patent-eligible application of the exception (step 2B).  Alice Corp. Pty. Ltd. v. CLS Bank Int'l, 134 S. Ct. 2347, 189 L. Ed. 2d 296, 2014 U.S. LEXIS 4303, 110 U.S.P.Q.2D (BNA) 1976, 82 U.S.L.W. 4508, 24 Fla. L. Weekly Fed. S 870, 2014 WL 2765283 (U.S. 2014); MPEP 2106.
Step 1:
In the instant case claims 1-7 are directed to a process, claims 8-14 are directed to a machine, and claims 15-20 are directed to a manufacture.  All claims are therefore within statutory categories.  See MPEP 2106.03, Eligibility Step 1.
Step 2A, Prong 1:
 These claims also recite, inter alia,
“receiving a purchase order request that is associated with a purchase order, the purchase order request being received from a purchaser-side system, the purchase order request including purchase information identifying a product, a product quantity, and a first order identifier that is assigned to the purchase order by the purchaser-side system; generating a transaction document in response to the purchase order request, including the purchase information into the transaction document, and recording the transaction document in a cryptographically protected ledger; and progressively updating the transaction document with information provided by the purchaser-side system and a seller-side system as the purchase order is being fulfilled, wherein each update to the transaction document is recorded in the cryptographically protected ledger.” Claim 1.

A careful analysis of the above limitations, each on its own and all together combined, results in the conclusion that they at least recite an abstract idea, each on its own and all together in combination.  The recited abstract idea falls within the grouping of abstract ideas described as certain methods of organizing human activity, for example commercial or legal interactions (including agreements, advertising, marketing or sales activities or behaviors; business relations).  See 2019 Revised Patent Subject Matter Eligibility Guidance, Federal Register (84 FR 50), January 7, 2019 (2019 PEG); Step 2A1.  The claims must therefore be analyzed under the second prong of the 2019 PEG, step 2A.
Step 2A, Prong 2:
2019 PEG, Step2A2) we must identify whether there are any additional elements beyond the abstract ideas and determine whether those additional elements (if there are any) integrate the abstract idea into a practical application.  2019 PEG, Step2A2, 84 FR 50.  The additional elements in the present claims are a memory and a processor in claims 8-14, and a non-transitory computer readable medium configured to store processor executable instructions, in claims 15-20.  These additional elements have been considered individually, in combination, and altogether as a whole together with the functions they perform, e.g., the memory and processor in claims 8-14, and the non-transitory computer readable medium configured to store processor executable instructions, in claims 15-20, are broadly and generally recited as performing all steps in terms of the intended results of functionally nonspecific activities.  The additional elements cannot integrate the judicial exception into a practical application because they lack sufficient substance and specificity to indicate anything to which the abstract elements could be practically applied.  They do not improve the functioning of any computer or other technology or technical field, they do not apply the judicial exception with or by use of a particular machine, they do not transform or reduce a particular article to a different state or thing, and they fail to apply or use the judicial exception beyond generally linking the use of the judicial exception to a particular technological environment.  See MPEP 2106.05.
	The claims do not describe any improvements to the functioning of a computer or to any other technology or technical field.  An indication that the claimed invention provides an improvement can include a discussion in the specification that identifies technical improvements realized by the claim over the prior art. The disclosure must MPEP 2106.05(a).
Claim limitations can integrate a judicial exception into a practical application by implementing the judicial exception with or using it in conjunction with a particular machine or manufacture that is integral to the claim.  A general purpose computer that applies a judicial exception by use of generic computer functions does not qualify as a particular machine.  Ultramercial, Inc. v. Hulu, LLC, (Fed. Cir. 2014); MPEP 2106.05(b),(f).  There are no particular machines or manufactures identified in the present claims.  Any claimed elements that are not abstract are identified broadly and generally as applying the method, and the method itself is described only by way of the intended functional results of unidentified activities, without reference to any particular functional acts or specific functions performed by any particularly identified machines, and without reference to its use in conjunction with any particular item of manufacture.
The claims do not effect the transformation or reduction of a particular article to a different state or thing.  Changing to a different state or thing means more than simply using an article or changing the location of an article.  A new or different function or use can be evidence that an article has been transformed.  Purely mental processes in which data, thoughts, impressions, or human based actions are "changed" are not considered a transformation.  MPEP 2106.05(c).
The claims do not apply or use the judicial exception in any other meaningful way beyond generally linking the use of the judicial exception to a particular technological MPEP 2106.05(e),(h).
The additional elements have not been found to integrate the abstract idea into a practical application.
Step 2B:
Although the additional elements have not been found to integrate the abstract idea into a practical application the claims could still be eligible if they recite additional elements that amount to an inventive concept (“significantly more” than the judicial exception). 2019 PEG, step 2B.
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the sparse additional elements of the claim are mere props supporting instructions to implement an abstract idea or other exception on a computer. MPEP 2106.05(f).  The claims invoke computers or other machinery merely as tools to perform an abstract process.  Simply adding a general purpose computer or computer components after the fact to an abstract idea does not provide significantly more.  Affinity Labs v. DirecTV, 838 F.3d 1253, 1262, 120 USPQ2d 1201, 1207 (Fed. Cir. 2016); OIP Techs., Inc. v. Amazon.com, Inc., 788 F.3d 1359, 2015 U.S. App. LEXIS 9721, 115 U.S.P.Q.2D (BNA) 1090 (Fed. Cir. 2015) (“relying on a computer to perform routine tasks more quickly or more accurately is insufficient to render a claim patent eligible.”); MPEP 2106.05(f)(2). The elements are recited at a high level of generality, merely implement abstract ideas using generic computers, and fail to present a technical solution to a technical problem created by the use of the surrounding technology.  Limitations that amount to merely indicating a field  Ret. Capital Access Mgmt. Co. v. U.S. Bancorp, 611 Fed. Appx. 1007, 2015 U.S. App. LEXIS 14351 (Fed. Cir. 2015) (“It may be very clever; it may be very useful in a commercial context, but they are still abstract ideas,” said Circuit Judge Alan Lourie.).  MPEP 2106.05(h).
No technical problem is indicated and the claims are not directed to a technical solution to such a problem.  The method claimed is a nontechnical series of steps taken to practice an entrepreneurial activity. It ultimately only describes the abstract idea while indicating the intention to “apply it.”  The claimed subject matter merely takes advantage of an opportunity created by computers to use them as a tool for implementing a business plan, rather than solving a problem created by the computers.  An equivalent business plan could be implemented without a computer (though it might be more cumbersome), and in any case merely confining the abstract idea to a particular field is insufficient to render it eligible subject matter.  The claimed invention is patent ineligible because the innovative aspect (if there is one) is an entrepreneurial rather than a technological one.  Bilski v. Kappos, 130 S. Ct. 3218, 3245; 177 L. Ed. 2d 792, 822; 2010 U.S. LEXIS 5521, 73; 95 U.S.P.Q.20 (BNA) 1001 (2010) (citing Merges, Property Rights for Business Concepts and Patent System Reform, 14 Berkeley Tech. L. J. 577, 585 (1999)); Ultramercial, Inc. v. Hulu, LLC, 772 F.3d 709 (Fed. Cir. Nov. 14, 2014) (“A rule holding that claims are impermissibly abstract if they are directed to an entrepreneurial objective, such as methods for increasing revenue, minimizing economic risk, or structuring commercial transactions, rather than a technological one, Alice and Bilski.” Mayer, J, concurring).
Finally, dependent claims 2-7, 9-14, and 16-20, do not add "significantly more" to establish eligibility because they merely recite additional abstract ideas that further describe the identification and manipulation of data used in implementing the abstract idea.  A more detailed abstract idea is still abstract.  PricePlay.com, Inc. v. AOL Adver., Inc., 627 Fed. Appx. 925, 2016 U.S. App. LEXIS 611, 2016 WL 80002 (Fed. Cir. Jan. 7, 2016) (in addressing a bundle of abstract ideas stacked together during oral argument, U.S. Circuit Judge Kimberly Moore said, "All of these ideas are abstract…. It’s like you want a patent because you combined two abstract ideas and say two is better than one.").
All of the above leads to the conclusion that additional claim elements do not provide meaningful limitations to transform the claimed subject matter into significantly more than an abstract idea.  2019 PEG, step 2B.  As a result the claims are rejected under 35 USC 101 as being directed to non-statutory subject matter because they recite an abstract idea without being directed to a practical application, and they do not amount to significantly more than the abstract idea.  2019 PEG, supra.
The preceding analysis applies to all statutory categories of invention.  Accordingly, claims 1-20 are rejected as ineligible for patenting under 35 USC 101 based upon the same analysis.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Zartasha et al. (WO 2016/141361 A1).
Zartasha teaches all the limitations of claims 1-20.  For example Zartasha discloses a method for recording and updating purchase transactions on a cryptographically protected ledger.  Zartasha further discloses, with regard to:

Claim 1. A method for recording purchase transactions, comprising:
	●	receiving a purchase order request that is associated with a purchase order, the purchase order request being received from a purchaser-side system, the purchase order request including purchase information identifying a product, a product quantity, and a first order identifier that is assigned to the purchase order by the purchaser-side system (claims 1, 8, 15; see at least ¶0010 “Accountholders may submit transactions to the system through client devices … client devices may generate data messages that include transaction amounts … may involve a single asset or multiple assets, …. The data messages may include electronic signatures appended by the client devices”);
	●	generating a transaction document in response to the purchase order request, including the purchase information into the transaction document, and recording the transaction document in a cryptographically protected ledger (claims 1, 8, 15; see at least ¶0015 “data messages may also include a list of completed transactions that have been incorporated into 15 the updated ledger together with their respective unique identifiers and transaction amounts”); and 
	●	progressively updating the transaction document with information provided by the purchaser-side system and a seller-side system as the purchase order is being fulfilled, wherein each update to the transaction document is recorded in the cryptographically protected ledger (claims 1, 8, 15; see at least abstract “updating the distributed ledger based on data messages received,” ¶0067 “candidate list of transactions to be included in the new ledger 15 every transaction may have an associated "transaction ID" … listed alongside a hash …. used by the asset validation servers to quickly compare with transactions which it has approved in order to identify all the participants (e.g. clients and validators) in the transaction and the amounts and assets of the transaction…. the process of agreeing a new ledger may be used to 20 consolidate updates to the distributed ledger at each of the asset validators”).

Claim 2. The method of claim 1, wherein progressively updating the transaction document includes:
	●	receiving an initial response to the purchase order request that includes a second order identifier that is assigned to the purchase order by the seller-side system (claims 2, 9, 16; see at least ¶0018 “determining an identity of a second validator based on the received request, wherein the second validator validates the request in substantially real-time for the second asset”),
●	generating a new version of the transaction document by adding the second order identifier to the transaction document (claims 2, 9, 16; see at least ¶0010 “data messages may include electronic signatures appended by the client devices. …. Responsive to verifying the electronic signatures, ledger administration server may employ a processor to identify the assets associated with the transaction,”), and 
●	recording the new version of the transaction document into the cryptographically protected ledger (claims 2, 9, 16; see at least ¶0067).

Claim 3. The method of claim 1, wherein progressively updating the transaction document includes:
	●	receiving from the purchaser-side system a new value for a data item that has already been entered into the transaction document (claims 3, 10, 17; see at least ¶¶0010, 0012 “the data message of a foreign exchange transaction, in which a first party buys U.S. dollars from a second party …. server modifies the account balance stored at the asset validation server”),
●	generating a new version of the transaction document by replacing a current value of the data item with the new value (claims 3, 10, 17; see at least ¶0067), and 
●	recording the new version of the transaction document into the cryptographically protected ledger  (claims 3, 10, 17; see at least ¶0007, please note that it is well established throughout the reference that the ledger is cryptographically protected.).

Claim 4. The method of claim 3, wherein generating the new version of the transaction document includes detecting whether a condition for updating the data item is satisfied, wherein the current value of the data item is replaced with the new value only when the condition is satisfied (claims 4, 11, 18; see at least abstract, ¶0008 please note: validation indicates a condition is satisfied for updating the ledger).

Claim 5. The method of claim 1, wherein the transaction document includes at least one invoice for the purchase order that is issued by the seller-side system (claims 5, 12, 19; see at least ¶¶0010, 0015.  Please note: a message from the second party corresponding to settlement of the order.).

Claim 6. The method of claim 1, wherein the transaction document includes an identifier corresponding to at least one shipment that is associated with the purchase order (claims 6, 13, 20; see at least ¶¶0002, 0010 (transfer of items)).

Claim 7. The method of claim 1, wherein the transaction document includes an identifier of at least one payment transaction that is associated with the purchase order (claims 7, 14; see at least ¶¶0015, 0019).

Claim 8. A system comprising:
●	a memory (claim 8; see at least ¶0034); and
●	at least one processor operatively coupled to the memory (claim 8; see at least ¶0010), the at least one processor being configured to perform the operations of:
●	receiving a purchase order request that is associated with a purchase order, the purchase order request being received from a purchaser-side system, the purchase order request including purchase information identifying a product, a product quantity, and a first order identifier that is assigned to the purchase order by the purchaser-side system (claims 1, 8, 15; see at least see at least ¶0010 “Accountholders may submit transactions to the system through client devices … client devices may generate data messages that include transaction amounts … may involve a single asset or multiple assets, …. The data messages may include electronic signatures appended by the client devices”);
●	generating a transaction document in response to the purchase order request, including the purchase information into the transaction document, and recording the transaction document in a cryptographically protected ledger (claims 1, 8, 15; see at least ¶0015 “data messages may also include a list of completed transactions that have been incorporated into 15 the updated ledger together with their respective unique identifiers and transaction amounts”); and
●	progressively updating the transaction document with information provided by the purchaser-side system and a seller-side system as the purchase order is being fulfilled, wherein each update to the transaction document is recorded in the cryptographically protected ledger (claims 1, 8, 15; see at least abstract “updating the distributed ledger based on data messages received,” ¶0067 “candidate list of transactions to be included in the new ledger 15 every transaction may have an associated "transaction ID" … listed alongside a hash …. used by the asset validation servers to quickly compare with transactions which it has approved in order to identify all the participants (e.g. clients and validators) in the transaction and the amounts and assets of the transaction…. the process of agreeing a new ledger may be used to 20 consolidate updates to the distributed ledger at each of the asset validators”).

Claim 9. The system of claim 8, wherein progressively updating the transaction document includes:
	●	receiving an initial response to the purchase order request that includes a second order identifier that is assigned to the purchase order by the seller-side system (claims 2, 9, 16; see at least see at least ¶0018 “determining an identity of a second validator based on the received request, wherein the second validator validates the request in substantially real-time for the second asset”),
	●	generating a new version of the transaction document by adding the second order identifier to the transaction document (claims 2, 9, 16; see at least ¶0010 “data messages may include electronic signatures appended by the client devices. …. Responsive to verifying the electronic signatures, ledger administration server may employ a processor to identify the assets associated with the transaction”), and
●	recording the new version of the transaction document into the cryptographically protected ledger (claims 2, 9, 16; see at least ¶0067).

Claim 10. The system of claim 8, wherein progressively updating the transaction document includes:
	●	receiving from the purchaser-side system a new value for a data item that has already been entered into the transaction document (claims 3, 10, 17; see at least see at least ¶¶0010, 0012 “the data message of a foreign exchange transaction, in which a first party buys U.S. dollars from a second party …. server modifies the account balance stored at the asset validation server”),
●	generating a new version of the transaction document by replacing a current value of the data item with the new value (claims 3, 10, 17; see at least ¶0067), and 
●	recording the new version of the transaction document into the cryptographically protected ledger  (claims 3, 10, 17; see at least ¶0007, please note that it is well established throughout the reference that the ledger is cryptographically protected.).

Claim 11. The system of claim 10, wherein generating the new version of the transaction document includes detecting whether a condition for updating the data item is satisfied, wherein the current value of the data item is replaced with the new value only when the condition is satisfied (claims 4, 11, 18; see at least abstract, ¶0008 please note: validation indicates a condition is satisfied for updating the ledger).

Claim 12. The system of claim 8, wherein the transaction document includes at least one invoice for the purchase order that is issued by the seller-side system (claims 5, 12, 19; see at least ¶¶0010, 0015.  Please note: a message from the second party corresponding to settlement of the order.).

Claim 13. The system of claim 8, wherein the transaction document includes an identifier corresponding to at least one shipment that is associated with the purchase order (claims 6, 13, 20; see at least ¶¶0002, 0010 (transfer of items)).

Claim 14. The system of claim 8, wherein the transaction document includes an identifier of at least one payment transaction that is associated with the purchase order (claims 7, 14; see at least ¶¶0015, 0019).

Claim 15. A non-transitory computer-readable medium configured to store one or more processor executable instructions (claim 15; see at least ¶¶0034, 0085), which when executed by one or more processors cause the one or more processors to perform the operations of:
	●	receiving a purchase order request that is associated with a purchase order, the purchase order request being received from a purchaser-side system, the purchase order request including purchase information identifying a product, a product quantity, and a first order identifier that is assigned to the purchase order by the purchaser-side system (claims 1, 8, 15; see at least see at least ¶0010 “Accountholders may submit transactions to the system through client devices … client devices may generate data messages that include transaction amounts … may involve a single asset or multiple assets, …. The data messages may include electronic signatures appended by the client devices”);
	●	generating a transaction document in response to the purchase order request, including the purchase information into the transaction document, and recording the transaction document in a cryptographically protected ledger (claims 1, 8, 15; see at least ¶0015 “data messages may also include a list of completed transactions that have been incorporated into 15 the updated ledger together with their respective unique identifiers and transaction amounts”); and
	●	progressively updating the transaction document with information provided by the purchaser-side system and a seller-side system as the purchase order is being fulfilled, wherein each update to the transaction document is recorded in the cryptographically protected ledger (claims 1, 8, 15; see at least see at least abstract “updating the distributed ledger based on data messages received,” ¶0067 “candidate list of transactions to be included in the new ledger 15 every transaction may have an associated "transaction ID" … listed alongside a hash …. used by the asset validation servers to quickly compare with transactions which it has approved in order to identify all the participants (e.g. clients and validators) in the transaction and the amounts and assets of the transaction…. the process of agreeing a new ledger may be used to 20 consolidate updates to the distributed ledger at each of the asset validators”).

Claim 16. The non-transitory computer-readable medium of claim 15, wherein progressively updating the transaction document includes:
●	receiving an initial response to the purchase order request that includes a second order identifier that is assigned to the purchase order by the seller-side system (claims 2, 9, 16; see at least see at least ¶0018 “determining an identity of a second validator based on the received request, wherein the second validator validates the request in substantially real-time for the second asset”),
●	generating a new version of the transaction document by adding the second order identifier to the transaction document (claims 2, 9, 16; see at least ¶0010 “data messages may include electronic signatures appended by the client devices. …. Responsive to verifying the electronic signatures, ledger administration server may employ a processor to identify the assets associated with the transaction”), and 
●	recording the new version of the transaction document into the cryptographically protected ledger (claims 2, 9, 16; see at least ¶0067).

Claim 17. The non-transitory computer-readable medium of claim 15, wherein progressively updating the transaction document includes:
●	receiving from the purchaser-side system a new value for a data item that has already been entered into the transaction document (claims 3, 10, 17; see at least see at least ¶¶0010, 0012 “the data message of a foreign exchange transaction, in which a first party buys U.S. dollars from a second party …. server modifies the account balance stored at the asset validation server”),
●	generating a new version of the transaction document by replacing a current value of the data item with the new value (claims 3, 10, 17; see at least ¶0067), and
●	recording the new version of the transaction document into the cryptographically protected ledger  (claims 3, 10, 17; see at least ¶0007, please note that it is well established throughout the reference that the ledger is cryptographically protected.).

Claim 18. The non-transitory computer-readable medium of claim 17, wherein generating the new version of the transaction document includes detecting whether a condition for updating the data item is satisfied, wherein the current value of the data item is replaced with the new value only when the condition is satisfied (claims 4, 11, 18; see at least abstract, ¶0008 please note: validation indicates a condition is satisfied for updating the ledger).

Claim 19. The non-transitory computer-readable medium of claim 15, wherein the transaction document includes at least one invoice for the purchase order that is issued by the seller-side system (claims 5, 12, 19; see at least ¶¶0010, 0015.  Please note: a message from the second party corresponding to settlement of the order.).

Claim 20. The non-transitory computer-readable medium of claim 15, wherein the transaction document includes an identifier corresponding to at least one shipment that is associated with the purchase order (claims 6, 13, 20; see at least ¶¶0002, 0010 (transfer of items)).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
	●	Molinari et al. (Pub. No. US 2019/0139136 A1): teaches blockchain transactions updating the transaction ledger with exchanges.
	●	Swan, “Blockchain Blueprint for a New Economy,” (Nonpatent literature cited as item U on the attached form PTO-892): teaches blockchain use in commerce.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM LEVINE whose telephone number is (571)272-8122.  The examiner can normally be reached on Monday - Thursday 9am-7:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marissa Thein can be reached on 571.272.6764.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ADAM L LEVINE/Primary Examiner, Art Unit 3625                                                                                                                                                                                                        June 5, 2021